Judgment was rendered in the district court of Muskogee county against George C. Butte, S.H. Lattimore, and Robert J. Boone in favor of Avery L. Routh as plaintiff. The defendants George C. Butte and S.H. Lattimore duly filed motion for new trial, which was overruled, with exceptions, and such defendants appeal to this court. On June 2, 1917, the plaintiff duly filed brief in this court setting forth the errors complained of, and argument in support thereof. The defendants in error Avery L. Routh and Robert J. Boone have neither filed brief nor offered excuse for failure to do so. More than six months have elapsed since the filing of the brief by plaintiffs in error. It is a well-established rule of this court that where the defendant in error chooses not to aid the court with a brief, offering no excuse for such failure, and the brief of the plaintiff in error reasonably supports error properly assigned, the judgment complained of will be reversed. Nettograph Machine Co. v. Brown, 19 Okla. 77, 91 P. 849; Taby v. McMurray, 30 Okla. 602, 120 P. 664; Butler v. McSpadden,25 Okla. 465, 107 P. 170; Ellis v. Outler, 25 Okla. 469,106 P. 957; Buckner v. Oklahoma Nat. Bank, 25 Okla. 473106 P. 959; Sharpleigh Hdw. Co. v. Prichard, 25 Okla. 808,108 P. 360; School Dist. v. Shelton, 26 Okla. 2219, 109 P. 67, 138 Am. St. Rep. 962; Flanagan v. Davis. 27 Okla. 422,112 P. 990; Missouri, K.   T. Ry. Co. v. Long, 27 Okla. 456,112 P. 991; Phillips v. Rogers, 30 Okla. 99, 118 P. 371; Doyle v. School Dist., 30 Okla. 81, 118 P. 386; Bank of Grove v. Dennis, 30 Okla. 70, 118 P. 570; Hawkins v. White,31 Okla. 118, 120 P. 561; Rudd v. Wilson, 32 Okla. 85, 131 P. 252, Ann. Cas. 1914A, 485; Reynolds, Davis   Co. v. Hotchkiss,31 Okla. 606, 122 P. 165; First Nat. Bank v. Blair,31 Okla. 562, 122 P. 527; Van Arsdale-Osborne Brokerage Co. v. Patterson, 30 Okla. 113, 120 P. 933; St. L.   S. F. Ry. Co. v. Haworth, 48 Okla. 132, 149 P. 1086; Eckes v. Luse et al.,48 Okla. 155, 149 P. 905. From an examination of the brief of plaintiffs in error, we find that the instant case comes within the rule announced.
Under the authorities cited, the cause is reversed and remanded for a new trial.
By the Court: It is so ordered.